DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 8-10, 12-14 and 16-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wiley (US 2012/0149301) in view of Chae et al. (US 2017/0201945).
Referring to Claim 1, Wiley teaches a first circuit 104 (fig. 2) comprising a near-field emission circuit (see paragraph 28 which indicates that 106 of fig. 2 is a near field emission);
a second circuit 108 (fig. 2); and
a hardware connection linking the first circuit to the second circuit, the hardware connection being exclusively dedicated to a priority management between the first circuit and the second circuit (see connection 119 of fig. 2 which shows connection only between 104 and 108 and priority management shown in paragraph 55).
	Wiley does not teach the first circuit configured to generate a first binary signal indicating whether the first circuit is emitting a near-field emission;

the hardware connection configured to:
relay the first binary signal from the first circuit to the second circuit, and relay the second binary signal from the second circuit to the first circuit.
Chae teaches the first circuit configured to generate a first binary signal indicating whether the first circuit is emitting a near-field emission (see paragraph 43 which shows communication transmitter transmitting a message and paragraph 27 which shows the message in NFC);
the second circuit configured to generate a second binary signal indicating, to the first circuit, an authorization or prohibition of emitting the near-field emission (see paragraph 33 which shows a communication transmitter which emits NFC being disabled based on whether or not a receiver is in range and able to send a response signal which is shown in fig. 43); and
the hardware connection configured to:
relay the first binary signal from the first circuit to the second circuit (see paragraph 43 which shows communication transmitter 120 transmitting a message to receiver 210), and relay the second binary signal from the second circuit to the first circuit (see paragraph 43 which shows communication receiver 210 responding back to transmitter 120).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Chae to the device of Wiley in order to more efficiently consume more power.

a first circuit 104 (fig. 2) comprising a near-field emission circuit (see paragraph 28 which indicates that 106 of fig. 2 is a near field emission);
a second circuit 108 (fig. 2) comprising a microcontroller or an ultra-wideband communication circuit (see paragraph 76 which shows processor 316 as a microcontroller); and
a hardware connection linking the first circuit to the second circuit, the hardware connection being configured to convey a first binary signal to effect priority management between the first circuit and the second circuit (see connection 119 of fig. 2 which shows signals being able to be communicated between 104 and 108 as shown in paragraph 31 and priority management shown in paragraph 55).
Wiley does not teach the first circuit configured to generate a first binary signal indicating whether the first circuit is emitting a near-field emission; and
the second circuit configured to generate a second binary signal indicating, to the first circuit, an authorization or prohibition of emitting the near-field emission.
Chae teaches the first circuit configured to generate a first binary signal indicating whether the first circuit is emitting a near-field emission (see paragraph 43 which shows communication transmitter transmitting a message and paragraph 27 which shows the message in NFC);
the second circuit configured to generate a second binary signal indicating, to the first circuit, an authorization or prohibition of emitting the near-field emission (see paragraph 33 which shows a communication transmitter which emits NFC being 
the hardware connection conveying a first and second binary signal (see paragraph 43 which shows communication transmitter 120 transmitting a message to receiver 210 and communication receiver 210 responding back to transmitter 120).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Chae to the device of Wiley in order to more efficiently consume more power.
Referring to Claim 19, Wiley teaches a method of operating a near-field communication device, the method comprising:
communicating information between a near-field emission circuit (see 104 of fig. 2 and see paragraph 28 which indicates that 106 of fig. 2 is a near field emission) and a second circuit (see 108 of fig. 2), the communicating occurring between a hardware connection connecting the near-field emission circuit to the second circuit and exclusively dedicated to a priority management between the near-field emission circuit and the second circuit (see connection 119 of fig. 2 which shows connection only between 104 and 108 and priority management shown in paragraph 55).
Wiley does not teach communicating priority management information and transmitting a near-field wireless signal from the near-field emission circuit based on the priority management information. Chae teaches communicating priority management information (see paragraph 33 where information whether to enable or disable the NFC is the priority management) and transmitting a near-field wireless signal from the near-field emission circuit based on the priority management information (see paragraph 33 
Referring to Claims 2 and 9, Wiley also teaches the hardware connection directly connecting the first circuit to the second circuit (see direct connection 119 in fig. 2).
Referring to Claims 3 and 10, Chae also teaches the priority management designed to prevent a near-field emission by the first circuit in response to the second binary signal indicating, to the first circuit, the prohibition of the emitting the near-field emission (see paragraph 33 which shows a communication transmitter which emits NFC being disabled based on whether or not a receiver is in range and able to send a response signal which is shown in fig. 43).
Referring to Claim 4, Wiley also teaches the second circuit as a microcontroller or an ultra-wideband communication circuit (see paragraph 76 which shows processor 316 as a microcontroller).
Referring to Claims 6 and 18, Wiley teaches a first conductor dedicated to a transmission from the first circuit to the second circuit (see 119 of fig. 2 which shows transmission from 104 to 108). Chae teaches a second conductor dedicated to a transmission from the second circuit to the first circuit (see arrow in fig. 1 showing transmission from 210 to 120). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Chae to the device of Wiley in order to more efficiently consume more power.

Referring to Claim 13, Chae also teaches the first circuit configured to process the first binary signal (see 214 of fig. 4 which serves as a processor as shown in paragraph 38 processing communicated signals as shown in paragraph 39) with software (paragraph 75 which shows the use of computer software).
Referring to Claim 14, Chae also teaches the first circuit configured to process the first binary signal using a finite state machine (see ABSTRACT where the device operating in just a first mode and a second mode makes the device operate in finite states and thus, making the device a finite state machine), the first binary signal being processed by the finite state machine using cabled software belonging to the first circuit (see paragraph 31 which shows the controller operated by software and the controller physically wired to transmitting devices).
Referring to Claim 16, Chae also teaches conveying a second binary state signal from the first circuit to the second circuit or from the second circuit to the first circuit (see paragraph 43 which shows communication transmitter 120 transmitting a message to receiver 210 and communication receiver 210 responding back to transmitter 120).
Referring to Claim 17, Chae also teaches a first conductor configured to transmit the first binary signal and a second conductor configured to transmit the second binary state signal (see paragraph 43 which shows communication transmitter 120 transmitting 
Referring to Claim 20, Chae also teaches communicating priority management comprises preventing the near-field emission circuit from near-field emission for a period of time (see paragraph 34 which shows timed switching between first and second modes where one of the modes comprises NFC communication and the other power transfer).
Referring to Claim 21, Wiley also teaches communicating priority management comprises communicating a binary signal between the near-field emission circuit and the second circuit (paragraph 39 which shows NFC transmitter 104 communicating to a receiver 108).
Referring to Claim 22, Wiley teaches communicating priority management comprises communicating a first binary signal from the near-field emission circuit to the second circuit along a first dedicated conductor (see 119 of fig. 2 which shows transmission from 104 to 108). Chae teaches communicating a second binary signal from the second circuit to the near-field emission circuit along a second dedicated conductor (see arrow in fig. 1 showing transmission from 210 to 120). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Chae to the device of Wiley in order to more efficiently consume more power.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wiley and Chae and further in view of Koo et al. (US 2019/0311680).
.

Allowable Subject Matter
Claims 23-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claims 23 and 25, Wiley, Chae, and Koo do not teach, alone nor in combination, a communication circuit configured to generate a digital emission signal and the first binary signal;
a first logic gate configured to receive the second binary signal from the second circuit and generate a third binary signal corresponding to the second binary signal;
a second logic gate configured to generate an enable signal based on logic values of the first binary signal and the third binary signal;
an amplifier configured to receive the digital emission signal and the enable signal and generate the near-field emission, the amplifier prohibited from generating the 
a near-field antenna coupled to the amplifier and configured to emit the near-field emission.
Regarding Claim 24, Wiley, Chae, and Koo do not teach, alone nor in combination, a communication circuit comprising a finite state machine circuit and a digital emission signal generator, the communication circuit configured to:
receive the second binary signal from the second circuit, generate a digital emission signal, and generate the first binary signal based on logic values of the digital emission signal and the second binary signal, and
an amplifier configured to receive the digital emission signal and the first binary signal and generate the near-field emission, the amplifier prohibited from generating the near-field emission in response to the second binary signal indicating to the amplifier the prohibition of the emitting the near-field emission; and
a near-field antenna coupled to the amplifier and configured to emit the near-field emission.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4, 6, 8-14 and 16-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE YUN whose telephone number is (571)272-7860. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 5712727867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/EUGENE YUN/           Primary Examiner, Art Unit 2648